Cleeke, J.
The general impression is, that no security is necessary on appeals from orders; the words “in like manner” in section 349, being synonymous with-“also,” besides signifying the branches of the court from which and to which the appeal *121lies, having no reference to security. If, therefore, no security is provided for, that appeal does not per se stay proceedings merely by filing security as in section 348, which expressly states that giving security shall have that effect.
The stay in my opinion must in all cases be obtained by special direction of a judge when the appeal is pursuant to section 349.
I have a discretion to grant a stay in this case. I do not, however, consider it a proper case for a stay. It would be essential, sooner or later, to take an account, and the reference may as well proceed now for that purpose as at any future period.
Motion denied, with ten dollars costs to plaintiff, to abide event.